EJECTMENT for a tract of land called Jasper Lott9 lying in §>iieen Anne’s County.
At the trial of the cause, the Jury found by their special verdict, That Major John Hawkins was seised in fee of the land in question, and devised them to Michael Turbutt, and to the lessor of the plaintiff Marian, “ to them “ and their heirs for ever, and to be equally divided be- “ tween them, if they both lived to enjoy the same ; but if “ they both died before they came of age to have and en~ e‘ joy it,” then to his son Ernault Hawkins and his heirs for ever. That the devisee Michael died before he came of age, after whose death Ernault Hawkins entered into the land in question, and became thereof possessed. That Marian, the wife of the lessor of the plaintiff, was of age.
*158The Court gave judgment upon the special verdict for ^ pla^ntiff; which judgment was affirmed by the Court of Appeals at October Term, 1749.